Citation Nr: 1627878	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-49 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In December 2012 and June 2013, the Board remanded the Veteran's case to the agency of original jurisdiction (AOJ) for further development.  It now returns for final appellate review. 

In its December 2012 remand, the Board broadened the Veteran's present claim to one for entitlement to service connection for a heart disability.  In its June 2013 remand, the Board found that the record raised the issue of entitlement to service connection for coronary artery disease and referred the issue to the AOJ for appropriate action.  The AOJ began to develop the claim, sending notice concerning the Veteran Claims Assistance Act to the Veteran in January 2014.  However, in February 2014, the Veteran informed VA that he did not wish to pursue the issue of service connection for coronary artery disease.  Therefore, the Board has recharacterized the Veteran's claim as one for entitlement to service connection for hypertension, to include as due to PTSD.  

The Board notes that, in June 2015, the Veteran submitted additional private medical records to be considered in regard to his appeal.  These records were submitted without a waiver of consideration by the AOJ.  See 38 C.F.R. 
§ 20.1304(c).  However, the records submitted at that time were duplicative of records already associated with the Veteran's file.  As such, the Board finds no prejudice to the Veteran in proceeding to evaluate the merits of the claim on appeal. 

Additionally, the record reflects that in January 2015, the Veteran contacted VA via telephone and asked to withdraw his appeal.  At the time of the call, and in a February 2016 letter, the Veteran was advised that any request to withdraw the appeal should be submitted in writing.  To date, no such request has been submitted.  In addition, the Board notes that, as described above, the Veteran submitted evidence in support of his appeal in June 2015.  Therefore, the Board will proceed with appellate review.

Regarding the matter of representation, the Board notes that the Veteran was originally represented in this matter by Disabled American Veterans.  In March 2010, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion.  Subsequently, in January 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Christopher Loiacono.  In an October 2013 letter, Mr. Loiacono withdrew his representation of the Veteran.  Subsequently, in April 2015, the Veteran filed a VA Form 21-22, again in favor of The American Legion. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Hypertension is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected PTSD.

CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156A9), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, the Board finds that the development requested in the Board's previous remands has been accomplished.  In this regard, in the December 2012 remand, the AOJ was instructed to obtain any outstanding records and to return the file to a December 2010 VA examiner for an addendum opinion concerning the Veteran's hypertension.  Additional medical records were added to the file, and in February 2013, an addendum opinion was obtained.  In addition, in its June 2013 remand, the AOJ was instructed to obtain updated records and provide the Veteran's then-current representative with the opportunity to submit additional evidence.  Additional records were added to the file, and the Veteran's representative withdrew his representation before he could be given the opportunity to submit evidence.  Therefore, the Board finds that there has been substantial compliance with the instructions of its December 2012 and June 2013 remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted in the Introduction, in February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the February 2012 hearing, the undersigned noted the issues then on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id at 497.  The undersigned held the record open for an additional 60 days to allow for the submission of additional evidence.  

Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining an addendum medical opinion, and a remand requesting such development was promulgated.  As noted above, there has been substantial compliance with the directives of the remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to that issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.

Background 

The record shows that the Veteran was diagnosed with hypertension in approximately 2008.  In December of that year, he was awarded service connection for PTSD.  The Veteran asserts that his service-connected PTSD caused or aggravated his hypertension. 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and cardiovascular-renal disease including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as hypertension is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.  
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of establishing service connection, VA employs the definition of hypertension as provided in the rating criteria in 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1 (2015).  See Adjudication Procedures Manual, M21-1, III.iv.E.20.d (2015).  This regulation defines the term hypertension as meaning that the diastolic blood pressure is predominantly 90 mmHg or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.  VA does not recognize "pre-hypertension" as a disability for service connection purposes.  M21-1, III.iv.4.E.20.e.  All blood pressure measurements are expressed below as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg). 

Facts and Analysis

The Veteran's service treatment records are silent for symptoms, diagnoses, or treatment of hypertension.  In an April 1970 discharge examination, the Veteran denied any history of high or low blood pressure and such was measured as 110/62.  

In a December 1982 VA examination, the Veteran reported a history of hypertension.  His blood pressure readings at that time were 130/80, 130/82 and 128/80.  Thereafter, in a May 1984 VA rating decision, the self-reported history of hypertension was noted.  No formal diagnosis of hypertension was made at either point, and, the Board notes, the December 1982 blood pressure readings do not meet the VA definition of hypertension.

The Veteran's VA outpatient treatment records show a diagnosis of hypertension and the use of prescription medications for control in March 2008.  At that time, his blood pressure was 162/96.  The Veteran continued to receive on-going VA care for hypertension.  No VA clinicians noted or offered an opinion as to the etiology of the disease. 

In December 2010, the Veteran underwent a VA hypertension examination.  At that time, he reported that he was originally diagnosed with hypertension in 2008 when he first started receiving treatment at the Tampa VA Medical Center.  He described a history of fainting episodes and lightheadedness that he attributed to the condition.  The Veteran was taking medication to treat the condition, which had been stable since its onset.  There was no history of myocardial infarction, hypertensive heart disease, or congestive heart failure.  The Veteran reported dizziness and fatigue.  His blood pressure was measured at 142/88, 136/83 and 130/91.  

The examiner diagnosed essential hypertension, and found that it had no effect on the Veteran's ability to work.  On the question of etiology, the VA examiner concluded that it was less likely than not that the Veteran's hypertension was caused by or a result of PTSD.  As rationale, the examiner indicated that although PTSD can cause elevations in blood pressure, a review of medical literature revealed that a causal relationship between PTSD and hypertension does not exist.  Most hypertension is essential hypertension, which has no known cause.  The examiner noted that the Veteran had essential hypertension.  

In an August 2011 letter, Dr. J.D.L., the Veteran's private neurologist indicated that the Veteran had been diagnosed with PTSD, post-traumatic headaches, and hypertension.

At the February 2012 hearing, the Veteran testified that he had been diagnosed with hypertension and was taking medication to treat it.  He further indicated that when he experienced anxiety, his blood pressure would spike.  When asked, he stated that he felt his PTSD aggravated his hypertension. 

In February 2013, an addendum opinion concerning the Veteran's hypertension was obtained from a VA physiatrist.  Following review of the Veteran's claims file, she concluded that it was less likely than not that the Veteran's hypertension was due to, or a result of, his PTSD.  She further concluded that it was less likely than not that the Veteran's hypertension was aggravated by his PTSD.  In a detailed rationale, the examiner reviewed the Veteran's medical record, to include multiple blood pressure readings, service treatment records, and VA treatment records.  She then cited current medical literature which described PTSD and hypertension and their respective causes.  The VA physiatrist indicated that the pathogenesis of essential hypertension is poorly understood, and a variety of factors have been implicated.  She listed such factors, which included genetics, increased intake of sodium or alcohol, obesity, physical inactivity and Vitamin D deficiency.  She concluded that, while PTSD can cause brief elevations in blood pressure, there was nothing in current medical literature that revealed a causal relationship between PTSD and hypertension, including any indication that PTSD aggravated hypertension.   

On the basis of the whole of the above evidence, the Board finds that service connection for hypertension is not warranted.  The Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD; he has not alleged direct service connection.  He does not assert, nor does the evidence otherwise show, that his hypertension is directly related to service, or that it manifested within one year after his separation from service.  To that end, the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to hypertension.  In addition, he has alleged no specific in-service incident related to his hypertension, nor has he indicated any such continuity of symptomatology since service; rather, he has consistently reported that he was first diagnosed with the condition in 2008.  Moreover, while there was mention of hypertension some 12 years following service, an actual diagnosis of hypertension was not demonstrated in the clinical evidence until 2008, nearly 40 years following his separation from service.  Accordingly, presumptive service connection is not warranted under the provisions of 38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Board will limit its analysis to a discussion of whether service connection for hypertension is warranted on the basis of causation or aggravation due to PTSD.

Initially, the Board notes that the August 2011 letter from Dr. J.D.L. did not address the relationship, if any, between the Veteran's PTSD and hypertension; rather, it merely listed the Veteran's diagnoses.  Therefore, as to the question of etiology of the Veteran's hypertension, it is being afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As for causation, the Board gives great probative weight to the opinion of the December 2010 VA examiner.  His conclusion, that it was less likely than not that the Veteran's hypertension was caused by or a result of his PTSD diagnosis, was supported by data, with a reasoned medical explanation connecting the two.  Id.  There is no other competent opinion of record on this question.

On the question of aggravation, the Board places great probative weight on the opinion of the February 2013 VA examiner.  After reviewing the file and considering the Veteran's contentions, she provided an opinion that his hypertension was not aggravated by his PTSD.  Her opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.  As above, there is no other competent opinion of record. 

The Board has considered the Veteran's lay assertions in support of his claim.  As noted, while the Veteran is competent to report the nature of his symptoms, hypertension is not generally capable of lay observation, and, as a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Jandreau, supra; Woehlaert, supra.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his hypertension and service.  By contrast, the December 2010 and February 2013 VA examiners took into consideration all the relevant facts in providing their respective opinions, which were based upon all relevant facts of the case, as well as their medical expertise.  As such, to the extent that the Veteran has asserted his hypertension is related to service, to include his service-connected PTSD, the Board finds his statements are outweighed by the other evidence of record and, as such, is not considered competent or probative evidence favorable to his claim.

The weight of the credible and probative evidence demonstrates that the Veteran's current hypertension is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected PTSD.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as due to service-connected PTSD is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


